Citation Nr: 1003407	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-28 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for neck strain.

3.  Entitlement to service connection for residuals of a 
bullet fragment in the nose.


REPRESENTATION

Appellant represented by:	Maine Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972. 

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
by the Togus, Maine, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A hearing on these matters was held before the undersigned 
Acting Veterans Law Judge in January 2007.  A copy of the 
hearing transcript is associated with the file.

In August 2007, the Board remanded these issues to the RO 
(via the Appeals Management Center (AMC) in Washington, D.C.) 
for further evidentiary development.  After completion of the 
requested development, the case is back before the Board for 
further appellate action.

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

As noted above, in August 2007, the Board remanded the 
Veteran's case to the RO/AMC for further development, 
including a search for service records listed under a common 
misspelling of the Veteran's last name and a temporary social 
security number; morning reports and other alternative 
records showing a bullet fragment wound to the nose; and 
Veterans Claims Assistance Act (VCAA)-compliant notice 
specific to the claims on appeal.

Unfortunately, the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's August 2007 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

The Board notes that some partial development was completed.  
Requests for service records under both service numbers and 
both possible last names for the Veteran were completed, and 
morning reports from the Veteran's unit showing a bullet 
fragment wound were also requested from the service 
department.

However, other action specifically requested by the Board in 
August 2007 was not completed.  See Stegall v. West, supra.  
The August 2007 remand directed that VCAA-compliant notice be 
sent to the Veteran, stating the specific notice as to the 
type of evidence needed to substantiate the claims; a request 
for authorization to obtain medical records; a request that 
the Veteran provide authorization to obtain private medical 
records pertinent to treatment for residuals of a bullet 
fragment wound to the nose; a summary of evidence already of 
record that is pertinent to each claim; an invitation to 
provide all pertinent records in the Veteran's possession; 
notice of the manner in which disability ratings and 
effective dates are assigned, per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and notice that the 
Veteran had one year to respond.  

In August 2007, the RO provided the Veteran with the 
requested VCAA notice.  While the letter did request 
authorization to obtain medical records, an invitation to 
submit evidence in the Veteran's possession; notice compliant 
with Dingess/Hartman, supra; and notice that the Veteran had 
one year in which to submit his evidence, the letter did not 
provide the Veteran with a description of the type of 
evidence required to substantiate a service connection claim 
(rather, the RO's letter provided notice of the evidence 
required to substantiate an effective date claim); a specific 
request for the Veteran to provide authorization to obtain 
private medical records concerning treatment for residuals of 
a bullet fragment wound; and a summary of evidence already of 
record pertinent to each claim.  

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the Board's August 2007 remand.  
See Stegall v. West, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish the Veteran 
and his representative VCAA-compliant 
notice specific to the claims on appeal, 
i.e., service connection for a back 
condition, neck strain, and residuals of 
bullet fragment in nose.

a) The letter must include specific notice 
as to the type of evidence needed to 
substantiate each service connection claim.  

b) The letter should also request that the 
Veteran provide authorization to allow the 
RO/AMC to obtain the private medical 
records from the physician that treats or 
treated him for his residuals of bullet 
fragment in the nose.  

c) The letter should also include a summary 
of the evidence currently of record that is 
pertinent to each claim.

2.  After the above has been completed, 
the RO/AMC should readjudicate the issues 
on appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issues on 
appeal continue to be denied, the Veteran 
and his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
